Citation Nr: 1145881	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  05-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel









INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.  Service department documents also indicate that the Veteran may have prior inactive service of three months in duration.  The Veteran also served in the U.S. Army Reserve after active service until May 1983, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, the matter came under the jurisdiction of the RO in Columbia, South Carolina.  The Board remanded this matter for further development in decisions dated in January 2009 and January 2011.  


FINDING OF FACT

The evidence of record does not show that the Veteran currently has a bilateral knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2004, March 2009, and January 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in May 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

Recently the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in the January 2011 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

The Veteran's claims file was lost some time after the RO's initial decision in June 2003 and has since been partially rebuilt, but all medical records are still missing.  As a result of the Board's remands, the RO requested service treatment records from the National Personnel Records Center (NPRC), a military records repository, but the NPRC indicated in response that the only information it had on the Veteran was his personnel file, which has now been associated with the rebuilt claims file.  The RO has made a formal finding that the Veteran's service treatment records are unavailable.  The Board notes that in this case the Veteran suffers no prejudice despite their absence from the record as the Veteran furnished a copy of the original June 2003 rating decision which noted his in-service knee complaints.  Although the Veteran furnished a copy of the June 2003 rating decision, he has failed to respond to the RO's request for information on obtaining private medical records related to his knees.  

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are not available and that his file had to be rebuilt, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

The duty to assist otherwise has been fulfilled as VA has attempted to rebuild the lost claims file, the Veteran was provided a VA examination, and a VA medical expert was engaged for a medical opinion regarding this appeal.  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the appellant. 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Factual Background and Analysis

The Veteran seeks service connection for a bilateral knee disability.  He claims that he injured his knees while on active duty and that they were so painful that he was prevented from reenlisting.  

Unfortunately, when the Veteran appealed this decision and the case was transferred to the RO in Columbia, South Carolina, from the RO in Atlanta, Georgia, the claims folder could not be located and had to be rebuilt.  A copy of the original rating decision, which the Veteran furnished to the RO to rebuild the file, indicated that the claims folder once contained the Veteran's service treatment records and two private treatment reports dated in 2002.  However, at present the claims file only contains the Veteran's service personnel file, a copy of a February 2011 VA examination, and the report of a VA medical expert, which the Board requested in August 2011.  Otherwise, there are no medical records in the file.  

Service treatment records were available before the claims file was lost.  According to the June 2003 rating decision which cited these documents, the Veteran was treated in service for chondromalacia patellae in 1979 and 1980.  While there are no service treatment records now found in the claims file, his DA Form 2-1 noted that the Veteran could not do squats or deep knee bends.  

The June 2003 rating decision also cited two post-service private treatment reports dated in February 2002 and March 2002 which apparently disclosed a finding of bilateral knee pain with a possible lateral meniscus tear.  

In his February 2005 Notice of Disagreement and a January 2005 signed statement, the Veteran claimed that his bad knees prevented him from reenlisting in the service as he was on permanent profile.  However, several service personnel records associated with the claims file indicate that the Veteran was not barred from reenlistment by any reason of physical disability, but after numerous counseling sessions related to duty performance and his attitudes toward fellow soldiers or the service.  Personnel records also show that subsequently the Veteran served in the U.S. Army Reserve after active service until May 1983.

In a December 2008 brief, the Veteran's service representative also asserted that the Veteran was currently being treated for a torn meniscus.  

The Veteran underwent a VA examination in February 2011 as a result of the Board's January 2011 remand.  The Veteran told the examiner about his in-service knee injuries.  According to the report of the February 2011 VA examiner, the Veteran reported that his knees started to bother him when he was on the field for two weeks in 1979.  He said that he was walking on the field when he stepped in a hole which "jarred" the right knee.  He said that the onset of pain was instant.  He reported that the left knee started to bother him during the same two-week period in 1979.  He was running on the field and fell and the onset of pain was instant.  The Veteran also told the examiner that he was on the basketball team.  After running up and down the court a few times he noticed pain.  He reported that he was seen by a doctor for this and was given a physical profile for his knees.  

The Veteran also told the VA examiner that he never had surgery on his knees, that he could not afford doctor visits, that he had used a brace in the past which helped a little, but did not use a cane or a crutch.  He also said that he was unable to stand for more than 30 minutes while working as a meat cutter, that he was unable to walk more than 50 yards, that he avoided kneeling, that he was unable to sit for more than 4 to 5 minutes without repositioning, and that he did not climb stairs.  

On examination, there was normal gait; normal motor, sensory and reflex functions; and no bilateral erythema, edema, or tactile crepitus.  There was no ligament instability.  Diagnosis was bilateral patellofemoral syndrome, but the examiner stated that this disorder was mild and that X-ray studies showed normal bilateral knees.  She also stated that she could not provide a medical opinion on the etiology of the bilateral knee disorder without a resort to mere speculation "as there is no evidence anywhere in [the] C-file review that the Veteran was ever seen at any point and time for a knee condition."  

In August 2011 the Board requested a medical expert review the file and, in view of the medical findings in the report of the February 2011 VA examination, provide an opinion whether the Veteran's symptoms constituted a current bilateral knee disability.  If the expert found a current disability, he was also requested to opine whether it was at least as likely as not (50 percent probability or greater) that the bilateral knee disability had its onset in service or was otherwise related to the Veteran's period of active service.  

In September 2011, Dr. R.S., a VA orthopedic surgeon, submitted a medical opinion in which he found that the Veteran's symptoms did not constitute a bilateral knee disability.  He based his opinion on the lack of medical evidence of a current knee disability in the February 2011 VA examination, such as the lack of chronic swelling or warmth.

In light of the evidence of record, the Board finds that entitlement to service connection for a bilateral knee disability is not warranted in this case.  There is no persuasive medical evidence of record demonstrating that the Veteran currently suffers from a diagnosed bilateral knee disability.  The September 2011 VA medical expert specifically found, after review of all the evidence, that there was no objective evidence of a current knee disability.  Indeed, X-rays of the Veteran's knees apparently taken at the time of the February 2011 examination were normal and unremarkable.  The February 2011 diagnosis of a mild bilateral patellofemoral syndrome by the VA examiner appears to the Board ambiguous when read in the light of the remainder of her examination report, which did not indicate the presence of an underlying pathology affecting either the left or the right knee.  Indeed, this was the principal reason the Board sought the opinion of a medical expert in August 2011.  

The Board acknowledges the Veteran's complaints of bilateral knee pain.  He is competent to describe these symptoms because he personally experiences them.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  He also is credible in this regard, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).

Service connection generally is not granted for symptoms alone, however, when they have not been attributed to any particular cause.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the Veteran is not competent to conclude that his symptoms constitute a bilateral knee disability.  Such a conclusion concerning whether there is actual pathology of a bilateral knee disability requires specialized medical training that a lay person such as the Veteran lacks.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 38 C.F.R. § 3.159(a)(2).  As discussed above, the evidence does not show that the September 2011 VA medical expert who reviewed the rebuilt claims file has diagnosed the Veteran with such a disability.  

Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence does not show that the Veteran has a current bilateral knee disability.  Accordingly, the benefit of the doubt rule is not applicable and service connection is denied.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


